Citation Nr: 0814577	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In September 2004, the veteran submitted a statement 
requesting that his claims be reopened.  In November 2004, 
the RO sent the veteran a VCAA notice letter telling him what 
was needed to show service connection.  In December 2004, the 
RO sent a VCAA notice letter telling the veteran that he had 
to submit new and material evidence to reopen the claim and 
providing definitions of new evidence and material evidence.  

However, neither the November 2004 letter nor the December 
2004 letter met the notice requirements of VCAA as discussed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that 
case, the Court held that, in the context of a claim to 
reopen, VA is required to "look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate th[e] element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, 20 Vet. App. at 10.  

In order to cure this notice defect, the veteran must be sent 
a VCAA compliant notice and afforded an opportunity to 
participate effectively in his claim, followed by 
readjudication by the agency of original jurisdiction (AOJ).  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, the timing problem could be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, was sufficient to cure 
a defect).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must both notify the 
veteran of the evidence and information 
that is necessary to reopen the claim 
and notify him of the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claims for the benefits that are being 
sought.  

Specifically, the AOJ is required to 
look at the bases for the denial in the 
prior decision and to provide the 
veteran with a notice letter that 
describes what evidence would be 
necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  

2.  After affording the veteran an 
opportunity to respond and otherwise 
participate in the development of his 
claim, the AOJ should readjudicate the 
claim with a supplemental statement of 
the case (SSOC).  The veteran and his 
representative should be allowed the 
appropriate time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



